Order entered October 31, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00439-CV

         HOLLY BONE-MARTIN AND BRIAN MARTIN, Appellants

                                            V.

                   DAVID TYLER MOSS, ET AL., Appellees

                On Appeal from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-09893

                                       ORDER

      On September 20, 2022, we abated the appeal to allow the trial court an

opportunity to make findings of fact and conclusions of law in accordance with

Texas Rule of Civil Procedure 297. The trial court has made the findings and

conclusions, and they have been included in a supplemental clerk’s record filed

October 27, 2022. Accordingly, we REINSTATE the appeal.

      We ORDER the reporter’s record be filed no later than November 15, 2022.

We DENY as moot court reporter Antionette Reagor’s September 8, 2022 request

for extension of time to file the record.
      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Reagor and the parties.

                                        /s/   ROBERT D. BURNS, III
                                              CHIEF JUSTICE